FILED
                             NOT FOR PUBLICATION                            MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MELVIN MUNIR,                                     No. 09-15727

               Plaintiff - Appellee,              D.C. No. 2:05-cv-01996-MCE-
                                                  EFB
  v.

THOMAS, Sergeant,                                 MEMORANDUM *

               Defendant - Appellant,

  and

MARTINEZ, Correctional Officer; et al.,

               Defendants.

                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

        Thomas, a housing sergeant at California Medical Facility, appeals from the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s order denying him qualified immunity in plaintiff’ Munir’s 42

U.S.C. § 1983 action alleging deliberate indifference to serious medical needs. We

dismiss for lack of appellate jurisdiction.

       We lack jurisdiction to consider this interlocutory appeal because “an order

denying qualified immunity on the ground that a genuine issue of material fact

exists is not a final, immediately appealable order.” Maropulos v. County of Los

Angeles, 560 F.3d 974, 975 (9th Cir. 2009) (per curiam), citing Johnson v. Jones,

515 U.S. 304, 314-15 (1995). The district court denied qualified immunity to

Thomas after determining that there were genuine disputes of material fact as to

whether Thomas was deliberately indifferent to Munir’s medical needs, and that

those facts, if proven, would establish a violation of Munir’s clearly established

Eighth Amendment rights. Accordingly, we dismiss this appeal for lack of

jurisdiction.

       DISMISSED.




                                              2                                09-15727